Citation Nr: 0726990	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-37 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include schizophrenia and post-
traumatic stress disorder (PTSD) due to personal trauma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The veteran was afforded a travel Board hearing before the 
undersigned Veterans Law Judge on November 27, 2006.  A 
transcript of the testimony offered at this hearing has been 
associated with the claims file.  

The Board notes that at the aforementioned Board hearing the 
veteran and his representative requested that the record be 
held open for 60 days to allow for the submission of 
additional evidence.  See 38C.F.R. § 20.709 (2006).  The 
record was held open for 60 days, and no evidence has been 
submitted; thus, the Board will proceed with adjudication of 
the present appeal.  


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder was last denied in a July 2002 
rating decision on the grounds that a psychiatric disorder 
was not shown to have been incurred in service or otherwise 
shown to be attributable to service, and no appeal was 
initiated from that rating decision.

2.  The evidence received since the time of the prior final 
July 2002 RO decision raises the possibility that the veteran 
incurred a psychiatric disorder in service.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of sustaining the claim on 
appeal.

3.  The veteran is not currently diagnosed as having PTSD.

4.  A psychiatric disorder was not incurred in service, is 
not otherwise related to service and was not incurred within 
the first post-service year.  


CONCLUSIONS OF LAW

1.  The unappealed July 2002 RO decision, which denied 
service connection for a psychiatric disorder, is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD and schizophrenia, due to personal 
trauma, and the claim is reopened.  38 U.S.C.A. §§ 5107(a), 
5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  A psychiatric disorder was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1112, 1137, 1153, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in a 
letter dated in September 2004.  This letter also informed 
the veteran of the information and evidence necessary to 
reopen his claim as well as establish a claim of entitlement 
to service connection.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims (the Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a claim of service connection, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, the veteran did not receive notice 
concerning the degree of disability and effective dates.  

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contention regarding the claim considered herein.  In 
terms of any notification regarding downstream elements, 
because of the denial of the issue below, any such downstream 
elements are rendered moot; thus, the veteran is not 
prejudiced by the Board's consideration of the pending issue.

Additionally, 38 C.F.R. § 3.304(f)(3) was revised in 2002 to 
provide for specific notification to claimants alleging an 
undocumented personal assault in service concerning the types 
of evidence other than service records which could be 
submitted to corroborate such assault.  In particular, if a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians, and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment, deterioration in work performance, substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause, or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence. See 38 C.F.R. § 
3.304(f)(3) (2006).  

In this case, the veteran was provided notice concerning the 
types of evidence other than service records which could be 
submitted to corroborate such an assault in the 
aforementioned September 2004 letter.  Included with this 
letter was a questionnaire, which the veteran did not 
complete and return to the RO.  Accordingly, the RO has 
complied with these specific notice requirements.  
See 38 C.F.R. § 3.159(c)(1)(i) (2006) (noting that a claimant 
must cooperate fully with VA's reasonable efforts to obtain 
relevant records from non-Federal agency or department 
custodians).

The Board notes that a recent decision by the Court pertains 
to attempts to reopen claims subject to prior final denials.  
In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
determined that the VCAA requires VA to notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and that VA must notify the claimant of the evidence 
and information that is necessary to establish entitlement to 
the underlying claim for the benefit sought by the claimant.  
The Court also found that, in order to satisfy the 
legislative intent underlying the VCAA notice requirement to 
provide claimants with a meaningful opportunity to 
participate in the adjudication of their claims, the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In the present case, the mandates of Kent have been satisfied 
with respect to the veteran's claims to reopen his previously 
denied and final claims for service connection of bilateral 
hearing loss and tinnitus.  In particular, in a letter dated 
in September 2004, the RO informed the veteran that he had 
been previously been denied service connection for a 
psychiatric disorder by a prior and final rating decision 
because the evidence of record failed to show that such a 
disorder was incurred in service.  The letter clearly 
conveyed to the veteran that in order to reopen the claims, 
he must submit evidence showing that a psychiatric disorder 
resulted from service.  The letter also described what 
evidence would qualify as new and material.  Accordingly, the 
RO properly informed the veteran of the reasons for the prior 
and final denial and of what evidence would be necessary to 
establish his application to reopen.  In any event, because 
his claim is reopened below, any issues with respect to 
deficiencies under the mandates of Kent are rendered moot.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be typically provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim for VA benefits.  
In this case, the veteran received sufficient VCAA 
notification in a timely fashion.

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1). See Pelegrini, 18 Vet. App. 
at 121.  In this case, this has been fulfilled by the 
September 2004 letter, which generally advised the veteran to 
send the RO any evidence in his possession that would 
substantiate his claim.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. § 
3.159(c) (2006).  The RO has obtained all of the veteran's 
service medical records, VA medical records and all 
identified and obtainable private records.  The veteran has 
not indicated the presence of any other outstanding relevant 
records, and he has not requested VA's assistance in 
obtaining any other evidence.

The VCAA further requires that a medical examination should 
be afforded unless "no reasonable possibility" exists that 
an examination would aid in substantiating the veteran's 
claim. Duenas v. Principi, 18 Vet. App. 112 (2004) (per 
curiam); 38 U.S.C.A. § 5103A (West 2002).  VA will provide a 
medical examination when necessary to decide the claim, and 
an examination is necessary if the evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim, but contains competent lay or medical evidence of 
a current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2006).  As discussed below, there is no competent evidence 
indicating that the veteran incurred his claimed psychiatric 
disorder in service.

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case. 

New and Material Claim

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2006)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in August 2004); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2006).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. 

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the July 2002 rating decision, the evidence of 
record included the veteran's service medical records, all of 
the veteran's VA medical records, medical records from the 
South Carolina State Hospital dated from April 1977 through 
July 1982, and a certification of treatment at the Oconee 
County Mental Health Clinic in 1981.   These records all 
pertained to treatment for a psychiatric disorder.  

Since the July 2002 rating decision, the RO has received 
numerous records from VA medical centers.  Collectively, 
these records show continued treatment for chronic paranoid 
schizophrenia.  Saliently, the record contains an April 2004 
opinion that the veteran's chronic paranoid schizophrenia is 
related to an attempted in-service sexual assault, as 
reported by the veteran.

Presuming all evidence to be credible, the Board finds that 
the evidence submitted since the July 2002 rating decision is 
new and material.  The evidence is new in that it was not 
previously of record.  The evidence, particularly April 2004 
medical opinion, is material in that it addresses the 
unestablished nexus between the veteran's currently diagnosed 
psychiatric disorder and service.  Accordingly, the veteran's 
claim of entitlement to service connection for a psychiatric 
disorder, to include PTSD and schizophrenia is reopened.  

Service Connection Claim

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after service when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, service connection may also be allowed on 
a presumptive basis for certain disabilities, including 
psychosis, if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West. 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2006).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), i.e., a diagnosis under DSM-IV; a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred. If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

Initially, the Board notes that in order to establish 
entitlement to service connection for PTSD, the record must 
contain evidence that the veteran is diagnosed as having 
PTSD.  In this regard, the Board has reviewed all of the 
available evidence and has found no such diagnosis.  Indeed, 
the evidence indicates that the veteran's psychiatric 
disorder is chronic paranoid schizophrenia, not PTSD.  
Accordingly, the veteran's claim of entitlement to service 
connection for PTSD must be denied.  

The veteran has contended that he was subjected to an in-
service sexual assault, which resulted in manifestation of a 
psychiatric disorder in 1976.  The veteran's service medical 
records are silent with respect to any psychiatric disorders 
and his personnel records indicate superior performance in 
service and contain no evidence of the alleged in-service 
sexual assault.  Notably, in August 1975 the veteran was 
encouraged to reenlist as he had proven himself to be a 
capable and enthusiastic soldier.  

Of record is a South Carolina State Hospital record regarding 
admission for treatment in October 1981.  At the time, he was 
admitted with emergency papers from Oconee County, due to 
violent behavior.  At the time, he apparently took 
threatening stands with his parents.  The admission report 
noted that the veteran was first admitted in 1977 for similar 
behavior and treatment.  In relation to the veteran's 
personal history, the report contains no mention of the 
aforementioned alleged attempted in-service sexual assault, 
but does note that the veteran provided a history of brain 
trauma on two occasions, once in service and once following 
service.  The veteran was treated and diagnosed as having 
organic brain syndrome, delirium associated with brain trauma 
and mild mental retardation.  

The veteran received a special neuro-psychiatric evaluation 
from the VA in January 1982.  At this time, the veteran once 
again provided a history of in-service head trauma, but 
denied drug and alcohol abuse.  The examiner diagnosed 
organic brain syndrome, subsequent to brain trauma, mental 
retardation and temporal lobe epilepsy.  

In January 1982, the veteran was evaluated by a VA 
neurological examiner.  Examination revealed no evidence of 
any significant organic neurologic disease or epilepsy.  The 
examiner noted no real evidence of in-service head trauma and 
no evidence at the present time of any residuals of head 
trauma.  The examiner stated in closing that it was much more 
likely that the veteran's psychotic states and "mental 
problems" represented effects of alcohol abuse and/or 
schizophrenia, both of which were diagnosed. 

Of record is a July 1982 record regarding admission to the 
South Carolina State Hospital.  Upon admission, the veteran 
reported a history of head injury in 1974 in service, when he 
was struck in the head with a "ticket puncher" by a train 
conductor.  The veteran also reported a history of motor 
vehicle accidents.  The physician noted that the history 
provided was indeterminate and difficult to evaluate.  
Organic brain syndrome, with history of brain trauma, mild 
mental retardation, schizophrenia, paranoid type, chronic, 
was diagnosed.  Subsequently, the diagnosis was changed to 
schizophrenia, undifferentiated type, chronic.  Organic brain 
syndrome was ruled out at this time because after the 
veteran's alleged in-service head injury, he was apparently 
able to function.  

In November 1985, the veteran was seen at the VA medical 
center complaining of increased nervousness, with fleeting 
suicidal ideation, paranoia, difficulty thinking and 
progressive anxiety.  The examiner noted a longstanding 
history of psychiatric illness, with repeated admissions to 
various mental institutions for treatment.  The examiner 
diagnosed schizophrenia, but did not comment on the etiology 
thereof.  The veteran remained hospitalized for 24 days. 

In June 1987, the veteran received another VA special 
psychiatric examination.  At that time, the examiner noted a 
history of psychiatric treatment dating back approximately 12 
years, beginning with a reported hospitalization while the 
veteran was stationed in Germany.  After examination, the 
examiner diagnosed schizophrenic disorder, paranoid type, in 
remission.  

Records following the June 1987 examination show continued 
diagnosis and treatment for paranoid schizophrenia, but do 
not relate this psychiatric disorder to service.  It is not 
until 2004 that there appears any new evidence regarding the 
etiology of schizophrenia.

As mentioned, of record is an April 2004 medical opinion 
authored by a VA physician.  In this opinion the examiner 
merely states that she believed that the veteran's chronic 
paranoid schizophrenia was related to a sexual advance in 
service.  There is no indication that the examiner reviewed 
the claims file and it appears that this conclusion was 
reached based solely upon the history provided by the 
veteran.  Subsequent VA medical records show continued 
treatment for schizophrenia.

At the November 2006 Board hearing, the veteran provided a 
history of in-service sexual assault, when a fellow service 
member exposed his genitalia.  The veteran stated that he 
suffered a nervous breakdown shortly thereafter and that he 
was treated for a psychiatric disorder in Germany, but that 
his company commander refused to allow him further treatment.  
The veteran stated that he was discharged shortly thereafter 
and stated that he was first committed to a psychiatric 
institution by court order in January 1976, following an 
attack on a family member.  

Service connection for a psychiatric disorder to include 
schizophrenia can be established by direct or presumptive 
means.  Direct service connection requires that the condition 
be incurred in service or otherwise attributed to service.  
Presumptive service connection requires that the evidence 
show that the disorder was incurred to a compensable level 
within one year following discharge from service.  

In terms of presumptive service connection, the Board 
acknowledges the veteran's testimony regarding a January 1976 
nervous breakdown, but notes that the clinical evidence is in 
contradiction because it shows that the veteran was first 
admitted in 1977, after one year following his discharge from 
service.  The Board finds the clinical evidence more reliable 
than the statements provided by the veteran and consequently 
that service connection on a presumptive basis cannot be 
established because the preponderance of the evidence weighs 
against finding that the veteran incurred his psychiatric 
disorder within the first post-service year. 

In terms of direct service connection, the Board notes the 
evidence regarding in-service head injury and attempted 
sexual assault; however, there is no in-service evidence to 
support these statements.  The veteran's service medical 
records are silent with respect to any such head injury and 
there is no clinical indication that the veteran was 
hospitalized in service for treatment of a nervous breakdown 
resulting from the aforementioned sexual assault.  The Board 
recognizes the apparently favorable evidence relating organic 
brain syndrome to in-service head injury as well as the April 
2004 VA opinion relating schizophrenia to an alleged sexual 
assault, but affords this evidence little probative value 
because it is not supported by clinical evidence and is based 
solely upon the history provided by the veteran.  The Board 
is not bound by a medical opinion based solely upon an 
unsubstantiated history as related by the veteran.  See 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  On the 
contrary, the historical clinical evidence indicates that the 
veteran's psychiatric disorder first manifested in 1977 and 
contains no credible indication that the veteran's 
psychiatric disorder is attributable to service.  
Accordingly, the preponderance of the evidence is against the 
claim and it must be denied.










	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for a psychiatric 
disorder, to include schizophrenia and PTSD due to personal 
trauma, and the application to reopen is granted.

Entitlement to service connection for a psychiatric disorder, 
to include schizophrenia and PTSD due to personal trauma, is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


